PER CURIAM: *
Robert E. Kramer, Texas prisoner # 643733, appeals the dismissal of his 42 U.S.C. § 1983 complaint against a state district court judge, Samuel T. Bisco, and the clerk of the Travis County District Court, Amalia Rodriguez-Mendoza. Kramer consented to proceed before a magistrate judge and now argues that the magistrate judge erroneously dismissed his complaint for failure to state a claim. He additionally argues that Judge Bisco lost the defense of absolute immunity by acting without jurisdiction and seeks remand to permit amendment of his § 1983 complaint to name Travis County as a defendant.
In his brief, Kramer fails to include any discussion about the magistrate judge’s rulings that quasi-judicial immunity shielded Rodriguez-Mendoza from liability and that his § 1983 complaint failed to allege the personal involvement of either defendant in the alleged civil rights violations. He has thus abandoned any challenge to these rulings. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.1987).
We employ a de novo review of dismissals for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(l), using the same standard applicable to dismissals pursuant to Federal Rule of Civil Procedure 12(b)(6). Black v. Warren, 134 F.3d 732, 733-34 (5th Cir.1998); Ruiz v. United States, 160 F.3d 273, 274-75 (5th Cir.1998). Accepting all well-pleaded facts as true and viewing them in a light most favorable to Kramer, see In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir.2007), the record does not reflect that Judge Bisco’s actions were “taken in the complete absence of all jurisdiction.” Míreles v. Waco, 502 U.S. 9, 12, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Boyd v. Biggers, 31 F.3d 279, 284-85 (5th Cir.1994). The magistrate judge thus correctly determined that Judge Bisco was entitled to absolute immunity and properly dismissed Kramer’s § 1983 action.
As to Kramer’s contention that the case should be remanded so that he may amend his complaint to name Travis County, it is important that section 1983 liability of a local government entity “requires proof of three elements: a policymaker; an official policy; and a violation of constitutional rights whose moving force is the policy or *247custom.” Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 166 (5th Cir.2010) (quotation marks and citation omitted), cert. denied, — U.S. -, 131 S.Ct. 3059, 180 L.Ed.2d 887 (2011). Kramer has briefed insufficient facts supporting these elements to warrant remand.
Finally, Kramer moves for the appointment of counsel. Because he has not demonstrated the exceptional circumstances warranting the appointment of counsel, his motion is DENIED. See Cooper v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir.1991).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.